DETAILED ACTION
The communication dated 6/6/2022 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. U.S. Publication 2013/0327099 (henceforth referred to as Bae).
As for claim 1, Bae teaches a washing machine (paragraph [0065]; Fig. 1: part 1), equivalent to the claimed laundry treating apparatus, comprising: a tub (paragraph [0065]; Fig. 1: part 20) configured to store water; a rotating basket (paragraph [0065]; Fig. 1: part 30), equivalent to the claimed drum, rotatably disposed inside tub 20 and configured to store laundry therein; and a flange (paragraph [0081]; Fig. 2: part 36), equivalent to the claimed connector, connecting rotating basket 30 to a drive shaft (paragraph [0072]; Fig. 1: part 42), equivalent to the claimed rotary shaft, of a motor (paragraph [0065]; Fig. 1: part 40) for transferring a rotation power to rotating basket 30, wherein flange 36 comprises: a body hub fixed to rotating basket 30 and coupled to drive shaft 42, and a body arm fixed to rotating basket 30 and extending from the body hub in a direction away from the body hub, and wherein the body arm includes paths allowing water to pass therethrough (paragraphs [0081]-[0082]; Figs. 1-2).
Bae differs from the instant claims in failing to teach that the paths extend in a curved manner or a bent manner inside the body arm. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 2, Bae further teaches that the body arm extends along a radial direction of rotating basket 30, and wherein the paths are spaced apart from each other in a longitudinal direction of the body arm (paragraphs [0081]-[0082]; Figs. 1-2).
As for claim 6, Bae further teaches that the paths penetrate the body arm to allow water to pass through the body arm (paragraphs [0081]-[0082]; Figs. 1-2).
As for claim 7, Bae further teaches that rotating basket 30 comprises: a front plate (paragraph [0070]; Fig. 1: part 32), equivalent to the claimed first surface, comprising an aperture (paragraph [0070]; Fig. 1: part 32a), equivalent to the claimed drum inlet, configured to allow laundry to be loaded or taken out therethrough, a rear plate (paragraph [0070]; Fig. 1: part 33), equivalent to the claimed second surface, facing front plate 32, and a cylindrical body (paragraph [0070]; Fig. 1: part 31), equivalent to the claimed circumferential surface, connecting front plate 32 to rear plate 33, and wherein the body hub is fixed to rear plate 33 of rotating basket 30, and the body arm extends toward the rim of rear plate 33 (paragraphs [0081]-[0082]; Figs. 1-2).

Allowable Subject Matter
Claims 3-5 and 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711